Citation Nr: 1231863	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to a service-connected disorder.

2.  Entitlement to service connection for arthritis, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to March 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).


FINDING OF FACT

In August 2010, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issues of entitlement to service connection for a skin disorder and arthritis, to include as secondary to a service-connected disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for a skin disorder and arthritis, to include as secondary to a service-connected disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

By a May 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a skin disorder and arthritis, to include as secondary to a service-connected disorder.  In June 2008, the Veteran filed a timely notice of disagreement, and in January 2009, he perfected his appeal.

However, in an August 2010 written statement, the Veteran withdrew his appeal regarding these issues.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement service connection for a skin disorder, to include as secondary to a service-connected disorder, is dismissed.

The appeal as to the issue of entitlement to service connection for arthritis, to include as secondary to a service-connected disorder, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


